department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx th tax_exempt_and_government_entities_division release number release date legend org organization name address address org address xx date dear date identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court may 20xx a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx you have agreed to this adverse determination per signed form_6018 on november 20xx our adverse determination was made for the following reasons the org is not operated for an exclusive exempt_purpose as is required by sec_501 and sec_1 c -1 d a substantial part of the activities of org furthers non-charitable activities rather than public interests which is prohibited by treas c - d the foundation failed to make financial distributions ot provide any activity as a supporting_organization to a specified organization section reg the organization did not operate exclusively for exempt purposes because it was organized and operated for the purpose of stock trading and investment activities which are not charitable activities and is prohibited by sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are requited to file federal_income_tax returns on form_1041 and 990-pf these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing acting director eo examinations sovernite sao ctities division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number person to contact id number contact numbers telephone fax dear we are sending the enclosed material under the provisions of your power_of_attorney or other authorization on file with us for your convenience we have listed the name of the taxpayer to whom this material relates if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures letter - final taxpayer name org letter catalog number 34786r if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate clay street oakland ca tel fax if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f eee 886a department of the ‘l'reasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit year period ended 20xx06 20x06 org ein legend org organization name president treasurer treasurer dir-1 director xx date state state president issue facts whether org qualifies for exemption under internal_revenue_code irc section s01 c whether org is liable for chapter taxes on undistributed_income under sec_4942 of the internal_revenue_code whether org is liable for income_tax once it becomes non exempt_private_foundation and at what amount org the foundation was incorporated in state on july 20xx and received exemption as a private_foundation exempt under sec_501 on april 20xx the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was mailed to irs on dec 20xx but it was not signed in an attachment to form_1023 the president explained that he and his wife decided to start a foundation and that the primary strategy for the foundation was to sell calls against stocks it owns president stated that he used this strategy before and he expected to earn around without ever having to sell the foundation’s primary holdings president explained that using this strategy in 20xx and 20xx caused the foundation’s initial contribution of dollar_figure to drop to about dollar_figure at the time the form_1023 was filed other information on form_1023 included the following activities the organization’s primary activity will be making charitable_contributions to selected individuals and organizations involved in community development the activity will be initiated in 20xx with the first donations being made at the end of the first quarter of 20xx the activity will be conducted exclusively by the board sources of financial support initial contributions by president treasurer investment_income and ongoing contributions from president treasurer the applicant stated that no fund raising will be conducted by the foundation foundation’s governing body the officers and directors will be president president secretary and treasurer treasurer form 886-a rev department of the treasury - internal_revenue_service page errr 886a department of the treasury - internal_revenue_service name of taxpayer org ein explanation of items schedule no or exhibit year period ended 20xx06 20xx06 although on form_1023 the applicant requested private_foundation_status attached was also a schedule d sec_509 supporting organizations irs requested clarifications regarding the foundation’s status on irs letter the applicant replied to those questions on march 20xx and provided a properly signed page of form_1023 - signed by president president the applicant also stated that the foundation is not a not a a supporting_organization but is a private_foundation irs’ exemption_letter advised the foundation that it is required to file annual information returns form_990-pf by the days of the fifth month after the end of the annual_accounting_period and that there is a dollar_figure daily delinquency penalty for failure to do so during the organization’s existence the foundation made no charitable grants accordingly the foundation’s forms 990-pf reported no distributions for charitable purposes further foundation’s form_990-pf as was filed for the period ending june 20xx reported that dollar_figure of excise_tax under sec_4940 was due and payable but foundation failed to pay the tax due the foundation filed the annual information returns forms 990-pf for foundation’s fiscal years ending june 20xx june 20xx and june 20xx late the first two returns were filed on may 20xx and the return for year ending june 20xx was filed on may 20xx since those returns were filed late irs assessed late_filing_penalties on the foundation in the respective amounts of dollar_figure dollar_figure and dollar_figure the foundation has not paid those penalties irs specialist contacted the foundation on 20xx and asked for clarifications what action the foundation has taken to restore its corporate status that was suspended by the state secretary of state after the foundation failed to pay the state franchise tax board the ftb the balance due of dollar_figure and has failed to take any_action in the matter additionally the foundation failed to respond to state attorney general’s second notice dated october 20xx requesting that the foundation pay a dollar_figure fee and provide specific documentation including foundation’s articles of incorporation current bylaws and irs exemption_letter the foundation failed to provide records that irs specialist requested such as foundation’s minutes contracts statement of officers as were filed with the secretary of state and any records of its disbursements the records that the foundation provided were td waterhouse investments statements for the period starting march 20xx through june 20xx those records show that during the foundation’s existence the only activity was that of stock trading the foundation reported the following income reported in us dollars on forms 990-pf for years 20xx06 fiscal_year ending june 20xx through 20x x06 form 886-arev department of the treasury - internal_revenue_service page form 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer org ein explanation of items schedule no or exhibit year period ended 20xx06 20x x06 year 20xx06 20xx06 20xx06 20xx06 20xx06 not filed yet investment_income interest dividends capital_gain loss total investment_income year 20xx06 20xx06 20xx06 20xx06 20xx06 balance_sheet cash investments-stmt fmv total assets stmt 1-fye 20xx06 shares’ cost dollar_figure not filed yet assets per audit irs agent prepared a schedule of the foundation’s assets and average monthly balances of these assets using the records that were available that included the investment statements and the information on form_990-pf if no investments statements were available these are summarized below law issue_1 whether irc sec_501 requirements for exemption under sec_501 foundation qualifies for exemption under internal_revenue_code final-reg tax-regs sec_1_501_c_3_-1 organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section d exempt purposes-- in general an organization may be exempt as an form 886-a crev department of the treasury - internal_revenue_service page eerriry 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20x x06 20xx06 org ein organization described in sec_501 if it is organized and operated exclusively for one or more of the folowing purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals final-reg tax-regs sec_1_501_c_3_-1 operational_test -- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 computation average monthly balances 20xx06 20xx06 20xx06 20xx06 20xx06 no stmts provided from f 990-pf 990-pf stmts statements statements statements beginning fmv ending fmv comments data used average mo balance taxpayer's position an explanation of issue was sent to foundation and its representative dir-1 on july 20xx taxpayer’s rebuttal is yet to be received government's position the government contends that org failed to meet the operational_test under regulations sec_1_501_c_3_-1 and sec_1_501_c_3_-1 because it had not operated for c charitable purposes and it was not engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 the audit of the activities conducted during the year ending june 20xx determined that the foundation does not meet the operational_test under sec_501 because it conducts no charitable activities the foundation’s primary activities were stock trading and investment activities which are not charitable activity per se therefore revocation of org exempt status is proposed effective july 1st 20xx law form 886-arev department of the treasury - internal_revenue_service page enn 886a name of taxpayer org ein department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx06 20xx06 issue whether foundation is lable for chapter taxes on undistributed_income under sec_4942 of the internal_revenue_code internal_revenue_code imposes a two tier set of excise_taxes an initial’ tax and an additional’ tax on the undistributed_income_of_a_private_foundation sec_4942 of the code imposes an initial tax on the undistributed_income_of_a_private_foundation - tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year second b provides for an additional’ tax equal to percent of any portion of the undistributed_income remaining undistributed at the close of the correction_period as defined in code sec_4942 sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 defines distributable_amount as the amount equal to the sum of the minimum_investment_return plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code states allowable_distribution_period means with respect to any private_foundation the period beginning with the first day of the first taxable_year following the taxable_year in which the incorrect valuation described in subsection a occurred and ending days after the date of mailing of a notice_of_deficiency with respect to the tax imposed by subsection a sec_53_4942_a_-3 a of the foundation and similar excise_taxes regulations regulations provides in pertinent part that the term qualifying_distribution means any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than any contribution to a private_foundation which is not an operating_foundation as defined in sec_4942 computation of minimum_investment_return the minimum_investment_return of a private_foundation for any taxable_year is the amount determined by multiplying the excess of the aggregate fair_market_value of all assets of the foundation over the amount of the acquisition_indebtedness with respect to such assets determined under sec_514 but without regard to the taxable_year in which the indebtedness was incurred by the applicable_percentage for such year for years beginning after date the applicable_percentage 1s five percent reg a -2 c form 886-a rev department of the treasury - internal_revenue_service page tavern 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx06 20xx06 org ein the aggregate fair_market_value of all assets of the foundation includes-- the fair_market_value of all other assets except assets used or held for use directly in carrying out the foundation’s exempt_purpose reg a -2 c applicable_percentage for purposes of determining the minimum_investment_return the applicable_percentage 1s five percent see reg a -2 c c in the case of a taxable_year shorter than months the applicable_percentage for the taxable_year 1s computed by multiplying the applicable_percentage for the calendar_year on which the short taxable_year began by a fraction the numerator of which is the number of days in the short taxable_year and the denominator of which is reg a -2 c itt accounting principles applicable to qualifying distributions an organization’s qualifying distributions will be determined solely on the cash_receipts_and_disbursements_method of accounting reg a -3 a minimum distribution required during start-up period for private_foundations created after date or for organizations that first become foundations after that date the start-up period is the four taxable years following the taxable_year in which the foundation was created or became a foundation for these purposes a foundation will be considered created in the taxable_year in which its distributable_amount sec_4942 first exceeds dollar_figure start-up_period_minimum_amount this is the amount that a foundation must distribute 1n its start-up period and cannot be less than the sum of a of its distributable_amount for the first taxable_year of the start-up period b of its distributable_amount for the second taxable_year of the start-up period c of its distributable_amount for the third taxable_year of the start-up period and d of its distributable_amount for the fourth taxable_year of the start-up period the above requirement means that the total amount must be distributed before the end of the start-up period and is not a requirement that any portion of this amount be distributed in any particular year of the start-up period examples reg a -3 b iv provides the following examples to illustrate this principle a l xample f a private_foundation created on date uses the calendar_year as its taxable_year the start-up period for f 1s date through date f has distributable amounts under sec_4942 for taxable years through in the following amounts dollar_figure dollar_figure dollar_figure dollar_figure f’s start-up_period_minimum_amount is the sum of the following amounts of dollar_figure dollar_figure of dollar_figure dollar_figure of dollar_figure dollar_figure and of dollar_figure dollar_figure which equals form 886-a rev department of the treasury - internal_revenue_service page eave 886a department of the ‘t'reasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20xx06 20xx06 dollar_figure thus f is required to actually distribute at least dollar_figure in cash or its equivalent during the start-up period final-reg tax-regs sec_53_4942_a_-1 taxes for failure to distribute income payment of tax -payment of the excise_taxes imposed by sec_4942 or b is in addition to and not in lieu of making the distribution of such undistributed_income as required by sec_4942 see sec_507 and the regulations thereunder taxpayer’s position an explanation of issue was sent to foundation and its representative dir-1 taxpayer’s rebuttal is yet to be received government's position the government contends that sec_4942 requires private_foundations to distribute the distributable_amount of each taxable_year by the end of the succeeding taxable_year to the extent that a private_foundation holds undistributed_income of a taxable_year at the beginning of the second succeeding taxable_year it is subject_to an initial excise_tax equal to percent of the amount of that undistributed_income a second_tier_tax of is assessed for any portion of the undistributed_income remaining undistributed at the close of the correction_period defined as ending days after the date of mailing of a notice_of_deficiency thus as explained org 1s required to distribute the distributable_amount for each taxable_year by the end of the succeeding taxable_year therefore the excise_tax on its failure to distribute income 1s being proposed for tax years ended june 20x x and june 20x x as org’s distributable income remained undistributed by the end of the succeeding taxable years the respective years ending june 20xx and june 20xx the calculation for the second_tier_tax is being provided as it would be imposed if foundation failed to correct during the correction_period the excise_taxes being proposed under sec_4942 are computed and are listed on the enclosed attachment a issue whether org is liable for income_tax once it becomes non exempt_private_foundation and at what amount law applicable tax and rates sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a relating to income taxes gross_income means all income from whatever source derived form 886-a rev department of the treasury - internal_revenue_service page eoe 886a name of taxpayer department of the ‘treasury - internal revenue explanation of items service org ein schedule no or exhibit year period ended 20xx06 20xx06 sec_4940 currently imposes a tax equal to two percent of the net_investment_income for the taxable_year of private_foundations which are exempt from taxation under sec_501 a for the taxable_year with respect to the carrying on of their activities sec_4940 imposes a tax on private_foundations which are not exempt from taxation under sec_501 this tax is equal to the amount if any by which the sum of a the tax imposed by sec_4940 computed as if a had applied to this taxable foundation and b the amount of tax which would have been imposed under sec_511 tax on unrelated_business_income of tax-exempt organizations if this private_foundation had been exempt from taxation under sec_501 exceeds the federal_income_tax imposed on such foundation for that taxable_year under subtitle a of the code sec_4940 defined net_investment_income to include interest and states that with specified exceptions net_investment_income shall be determined under the principles of subtitle a of the code which relates to income taxes sec_4940 of the internal_revenue_code defines net_investment_income as the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by paragraph sec_4940 of the code defines gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties but not including any such income to the extent it is included in computing the tax imposed by sec_511 regulations sec_53 b states the excise_tax imposed under sec_4940 on private_foundations which are not exempt from taxation under sec_501 is equal to i the amount if any by which the sum of a the tax on net_investment_income imposed under sec_4940 computed as if such private_foundation were exempt from taxation under sec_501 a and described in sec_501 for the taxable_year plus b the amount of the tax which would have been imposed under sec_511 for such taxable_year if such private_foundation had been exempt from taxation under sec_501 exceeds the tax imposed under subtitle a of such private_foundation for the taxable_year regulation sec_53_4940-1 excise_tax on net_investment_income provides the following guidance example assume the facts stated in example except that the tax_liability under subtitle a is dollar_figure rather than dollar_figure because the sum of the taxes which would have been imposed under sec_4940 and sec_511 dollar_figure does not exceed the tax that was imposed under form 886-arev department of the treasury - internal_revenue_service page ro 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx06 20x x06 org ein subtitle a dollar_figure there is no tax imposed under sec_4940 with respect to such foundation taxpayer's position an explanation of issue was sent to foundation and its representative dir-1 taxpayer’s rebuttal is yet to be received government’s position the government contends that the foundation is a non exempt_private_foundation effective july 20xx and therefore it is subject_to income_tax for that year and subsequent years further as explained in sec_4940 if the income_tax computed under subtitle a exceeds the tax that is computed under sec_4940 and sec_511 then no excise_tax under sec_4940 is due in this case the tax computed under subtitle a for the year ending june 20xx 1s dollar_figure and it exceeds the tax computed under sec_4940 of dollar_figure the income_tax under subtitle a is computed based on corporation’s tax_rate which i sec_15 for corporate taxable_income that is less than dollar_figure corporations are taxed on their net_capital_gain at the regular_tax rates the income_tax for the year is dollar_figure the income_tax for the year ending june 20xx is dollar_figure the interest is not included in this computation the foundation’s income_tax is therefore income source 20xx06 20xx06 interest capital_gains total taxable_income total_tax due tax_rate corp rates form 886-a crev department of the treasury - internal_revenue_service page
